       Case 4:19-cv-02586 Document 1 Filed on 07/17/19 in TXSD Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

NINA REEVES,                                    §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §             Civil Case No.: 4:19-cv-2586
                                                §
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
       Defendant.                               §

                                   ORIGINAL COMPLAINT

       Plaintiff Nina Reeves, brings this complaint under the Federal Tort Claims Act, 28 U.S.C.

§ 2674. Plaintiff Complains of the United States of America and would show the following:

                                            PARTIES

1.1    This case arises out of bodily injuries caused by a dangerous condition at the Michael E.

DeBakey VA Medical Center located in Houston, Texas.

1.2    Plaintiff is Nina Reeves and she resides in Baytown, Texas.

1.3    Defendant is the United States of America. Michael E. DeBakey VA Medical Center located

at 2002 Holcombe Boulevard, Houston, Texas 77030.

                            JURISDICTION, SERVICE, & VENUE

1.4    This Federal District Court has jurisdiction because this action is brought pursuant to and in

compliance with 28 U.S.C. §§ 1346(b), 2671-2680, commonly known as the Federal Tort Claims

Act.

1.5    The United States of America may be served with process in accordance with Rule 4(i) of

the Federal Rules of Civil Procedure by serving a copy of the Summons and Complaint on the
        Case 4:19-cv-02586 Document 1 Filed on 07/17/19 in TXSD Page 2 of 5



United States Attorney Ryan Patrick, United States Attorney for the Southern District of Texas by

certified mail, return receipt requested at his office:

                                    United States Attorney’s Office

                                       ATTN: Civil Process Clerk

                                       1000 Louisiana, Suite 2300

                                         Houston, Texas 77002



1.6      Service is also affected by serving a copy of the Summons and Complaint on William Barr,

Attorney General of the United States, by certified mail, return receipt requested at:

                                     The Attorney General’s Office

                                       ATTN: Civil Process Clerk

                                    950 Pennsylvania Avenue, NW

                                      Washington, DC 20530-0001



1.7      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) because the United States is

the Defendant, and a substantial part of the events or omissions giving rise to the claim occurred in

this district.

                              LIABILITY OF THE UNITED STATES

1.8      This case is commenced and prosecuted against the United States of America to and in

compliance with Title 28 U.S.C. §§ 2671-2680, the Federal Tort Claims Act. Liability of the

United States is predicated specifically on 28 U.S.C. § 2674 because the personal injuries and

resulting damages of which the complaint is made were proximately caused by the negligence,

wrongful acts and/or omissions of employees and/or agents of the United States of America

working for the Michael E. DeBakey VA Medical Center, while acting within the scope of their
       Case 4:19-cv-02586 Document 1 Filed on 07/17/19 in TXSD Page 3 of 5



office, employment, and/or agency under circumstances where the United States of America, if a

private person, would be liable to Plaintiff in the same manner and to the same extent as a private

individual.

1.9     The Michael E. DeBakey VA Medical Center is an agency of the United States of America.

The Defendant United States of America, through its agency, the Department of Veterans Affairs, at

all material times owned, operated and controlled the Michael E. DeBakey VA Medical Center, and

staffed its facilities with its agents, servants, and employees.

1.10    At all material times, all persons involved in the incident made the basis of this action were

agents, servants, or employees of the United States of America or its agency, and were at all

material times acting within the course and scope of their employment.

                                JURISDICTIONAL PREREQUISITES

1.11    Pursuant to 28 U.S.C. §§ 2672 and 2675(a), the claims set forth here were filed with and

presented administratively to the Department of the Army on June 14, 2017. On March 18, 2019,

the United States of America finally denied, in writing and by certified mail, return receipt

requested, the claims of Nina Reeves. This lawsuit was filed within six (6) months of the final

denial of Plaintiff’s claims.

1.12    Accordingly, Plaintiff has complied with all jurisdictional prerequisites and conditions

precedent to the commencement and prosecution of this suit.

                                                 FACTS

1.13    This is a Federal Tort Claims Action for monetary damages sustained by Plaintiff arising out

of the personal injuries to Nina Reeves as a result of a dangerous condition on the premises of the

VA Hospital.

1.14    On or about December 29, 2015, Plaintiff, Nina Reeves, was visiting her husband who was

being treated at the Michael E. DeBakey VA Medical Center. As Mrs. Reeves entered her
       Case 4:19-cv-02586 Document 1 Filed on 07/17/19 in TXSD Page 4 of 5



husband’s room, she slipped on a wet substance on the floor. Immediately after the fall, an

employee exited the patient’s restroom with a mop in his hand. Mrs. Reeves was taken to the

emergency room where she was diagnosed with a subarachnoid hemorrhage. As a result of the fall,

Mrs. Reeves suffered a traumatic brain injury which continues to cause her pain and impair her

cognitive abilities.

1.15    The dangerous condition herein referenced was a proximate or producing cause of

Plaintiff’s damages as herein set forth.

                                      PREMISES LIABILITY

1.16    On the occasion in question, Defendant was the owner of or an entity having control of

the premises where the injury occurred. The condition which caused the injury was such as to

pose an unreasonable risk of harm to the public in general and Plaintiff specifically. Defendant

knew or reasonably should have known of the danger created by the condition in question but

failed to exercise ordinary care to protect the public, and Plaintiff specifically, from the danger,

by both failing to adequately warn the public and Plaintiff particularly of the condition, and by

failing to make that condition reasonably safe. Defendant failed to exercise that degree of care

which would be used by an owner or occupier of a premises of ordinary prudence under the same

or similar circumstances.

                            DAMAGES SUSTAINED BY PLAINTIFF

1.17    Plaintiff seeks recovery of all damages permitted by Texas law as a result of Defendant’s

negligence or responsibility under premises liability law, including, but not limited to, past and

future medical expenses, past and future loss of earning capacity, past and future physical

impairment, past and future physical pain and mental anguish.
       Case 4:19-cv-02586 Document 1 Filed on 07/17/19 in TXSD Page 5 of 5




                                           INTEREST

1.18    Plaintiff also seeks recovery of all prejudgment and post-judgment interest allowed by

applicable law.

                                REQUEST FOR DISCLOSURE

1.19    Pursuant to the Federal Rules of Civil Procedure, you are requested to disclose, within 30

days of service of this request, the information or material described in Rule 26(a).

                                CONCLUSIONS AND PRAYER

1.20    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein; that upon final trial and hearing hereof, Plaintiff have judgment

against Defendant for her compensatory damages; that Plaintiff also recover prejudgment and

post-judgment interest on their damages at the applicable legal rate and all Court costs incurred

in this litigation; and that Plaintiff have such other and further relief to which she may show

herself entitled.

                                                      Respectfully Submitted,

                                                      THE SOILEAU LAW FIRM, P.C.
                                                      P.O. BOX 5725
                                                      Pasadena, TX 77508
                                                      (713) 341-0220
                                                      (713) 341-0222 FAX
                                                      chris@thesoileaulawfirm.com

                                              By:     /s/ Christopher Soileau
                                                      Christopher Soileau
                                                      SBN: 24059068
                                                      Attorney for Plaintiff
